UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1080



MALEVIS E. DE LEON,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, United States Attorney
General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-833-382)


Submitted:   January 11, 2008          Decided:     February 14, 2008


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frederic W. Schwartz, Jr., Washington, D.C., for Petitioner. Peter
D. Keisler, Assistant Attorney General, Leslie McKay, Senior
Litigation Counsel, Lindsay B. Glauner, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malevis E. De Leon, a native and citizen of Columbia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing    her    appeal   from   the   immigration

judge’s denial of her motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in upholding the denial of De

Leon’s    motion.     See   8   C.F.R.     §   1003.23(b)(1)(iv)    (2007).

Accordingly, we deny the petition for review for the reasons stated

by the Board.   See In re: De Leon, No. A95-833-382 (B.I.A. Jan. 17,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -